Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.

Claim Status
Claims 1, 3, 5-13 and 16-22 are pending. Claim 22 has been added. Claims 2 and 4 have been canceled. Claims 1, 3, 5-8, 17-18 and 21 have been amended. Claims 1, 3, 5-7, 16-18 and 20-22 are being examined in this application. In the response to the restriction requirement, Applicants elected tripeptide-1, hexapeptide-12, lactoferrin and ledum palustre extract. It is noted that the independent claims (claims 1 and 17) have been amended to include hexapeptide-11. Therefore, the composition examined consists of tripeptide-1, hexapeptide-11, hexapeptide-12, lactoferrin and ledum palustre extract. Claims 8-13 and 19 are withdrawn as being drawn to a nonelected species.


Claim Rejections - 35 USC § 103
The rejection of claims 1-5, 16-18 and 20-21 under 35 U.S.C. 103 as being unpatentable over Garruto et al. in view of Takayama et al. and Ribier et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1-5, 16-18 and 20-21 under 35 U.S.C. 103 as being unpatentable over Garruto et al. in view of Takayama et al., Ribier et al. and Lee et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 1, 3, 5-7, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Garruto et al. (US 2017/0224760) in view of Riley (US 9265792), Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015).
Garruto et al. teach a topical composition for promoting skin repair, comprising: 82-92 wt. % of a cyclopentasiloxane, dimethicone crosspolymer; 1-4 wt. % heptyl undecylenate; 0.01-0.06 wt.% of palmitoyl hexapeptide-12; 0.01-0.06 wt.% of palmitoyl tripeptide-1; 0.25-1 wt. % of caprylyl methicone; 0.05-0.1 wt. % of phospatidyl serine/lecithin; and 0.05-0.1 wt. % oleuropein (claim 1).
Garruto et al. further teach liposomes containing the peptide composition (paras [0141], [0156], [0187]), wherein suitable lipids for liposomal formulations include, without limitation, monoglycerides, diglycerides, sulfatides, lysolecithin, phospholipids, saponin, bile acids, and the like (para [0141]).
Garruto et al. also teach various compositions comprising palmitoyl hexapeptide-12 and palmitoyl tripeptide-1 and phospholipids (paras [0226]-[0232]).
Garruto et al. do not teach lactoferrin and hexapeptide-11.
Riley teaches a topical composition for skin care comprising: (a) a topical base formulation from about 10-99.999% inclusive by weight of the topical composition wherein the topical base formulation comprises at least one of glycerin, triglyceride, natural butters, oils or waxes; and (b) active ingredients from about 0.001-90% inclusive by weight of the topical composition, wherein the active ingredients include: (i) stem cells and stem cell factors; and (ii) basic fibroblast growth factor, wherein the stem cells and stem cell factors are 5.4% by weight of the topical composition, and the basic fibroblast growth factor is 1 % by weight of the topical composition; and wherein the active ingredients are combined in the topical base formulation for application to a user's skin (claim 1), wherein the active ingredients are added to the topical base formulation in liposomal form (claim 3), and wherein the composition further comprises from about 0.001 % to about 89.999% inclusive of at least one compound selected from the group consisting of: (a) Acetyl Hexapeptide-8; (b) Acetyl Tetrapeptide-5; (c) Pentapeptide-3; (d) Hydrolyzed Vegetable Protein; (e) Tripeptide-3; (f) Hexapeptide-10; (g) Acetyl Glutamyl Hexapeptide-6; (h) Acetyl Glutamyl Hexapeptide-3; (i) Pamitoyl Tripeptide-5; G) Dipeptide Diaminobutyrooyl Benzylamide Diacetate; (k) Pentapeptide-3; (I) Tripeptide-1; (m) Acetyl Tetrapeptide-2; (n) Acetyl Hexapeptide-1; (o) Nonapeptide-1; (p) Tripeptide-2; (q) Hexapeptide-11; (r) Dipeptide-2; 30; (s) Carnosine; (t) Palmitoyl Oligopeptide; (u) Palmitoyl Tetrapeptide-7; (v) Cottonseed Peptide; and (w) Sweet Almond Peptide (claim 6).
Takayama et al. teach that “[L]actoferrin, an iron-binding glycoprotein secreted from glandular epithelial cells into body fluids, promotes skin wound healing by enhancing the initial inflammatory phase. Lactoferrin also exhibits anti-inflammatory activity that neutralizes overabundant immune response. Accumulating evidence suggests that lactoferrin directly promotes both the formation of granulation tissue and re-epithelialization. Lactoferrin stimulates the proliferation and migration of fibroblasts and keratinocytes and enhances the synthesis of extracellular matrix components, such as collagen and hyaluronan. In an in vitro model of wound contraction, lactoferrin promoted fibroblast-mediated collagen gel contraction. These observations indicate that lactoferrin supports multiple biological processes involved in wound healing (abstract). 
Ribier et al. teach a composition for combating ageing of the skin, which acts simultaneously on the layers of the stratum corneum and deep layers of the skin, comprising a dispersion mixture of: (a) a first dispersion of lipid vesicles which are capable of penetrating into said deep layers of the skin and which contain at least one skin antiageing agent having activity in the deep layers of the skin for treating said deep layers (claim 1), wherein said active agent contained in said first dispersion is selected from the group consisting of glycerine, phosphonic acid derivatives, ethylenediarninetetraacetic acid and salts thereof, -hydroxy acids and salts thereof, salicylic acid derivatives, peptide derivatives, protein hydrolysates, polyunsaturated phospholipids, tocopherol and derivatives thereof, retinol and derivatives thereof, superoxide dismutases, guanosine, lactoperoxidase, and lactoferrin (claim 11).
Ribier et al. further teach that the vesicle is a liposome (Examples 1-4).
Ribier et al. also teach that the agents active at the surface and the agents with deep-down action (i.e. lactoferrin) may be present in an amount of from 0 .02 to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition (column 8, lines 3-6). 
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that hexapeptide-12, tripeptide-1, hexapeptide-11, glycerin and lactoferrin are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.
Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in encapsulating lactoferrin in a liposome because Ribier et al. teach that lactoferrin can be encapsulated in liposomes to provide a composition for combating ageing of the skin.
With respect to claim 1, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for improving bruising associated with injection of a filler” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references. 
With respect to claims 3, 5 and 7, Garruto et al. teach that the topical formulation can contain from 0.01 wt. % or less (e.g. 0.001 wt. % (i.e. 10 ppm)) to 10 wt. % or more of the first peptide (i.e. palmitoyl hexapeptide-12) and of the second peptide (i.e. palmitoyl tripeptide-1) (para [0101]); and Riley teaches that the composition comprises from about 0.001 % to about 89.999% inclusive of the at least one compound (i.e. Tripeptide-1 and Hexapeptide-11).
A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
Furthermore, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum amount of each component of the composition by normal optimization procedures known in the pharmaceutical art.
With respect to claim 6, as discussed above, Riley teaches that the active ingredients are added to the topical base formulation in liposomal form (claim 3); and Garruto et al. teach liposomes containing the peptide composition (paras [0141], [0156], [0187]). Therefore, it would have been obvious to encapsulate hexapeptide-11 in the liposome.
	With respect to claim 16, Garruto et al. teach the compositions also comprise caprylic/capric triglyceride (paras [0226]-[0232]); and Riley teaches that the composition comprises glycerin (claim 1).
With respect to claim 17, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for rejuvenating skin” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references cited. Furthermore, as discussed above, all the references relate to repairing skin (i.e. rejuvenating skin).
With respect to claims 18 and 20-22, as discussed above, Garruto et al. teach that the composition further comprises caprylic/capric triglyceride, and Riley teaches that the composition comprises glycerin.

Response to Arguments
Applicant’s arguments filed on 8/10/2022 have been fully considered but they are not persuasive.
Applicant argues that “[N]othing in the art so much as hinted at synergy for compositions comprising tripeptide-1 and hexapeptide-11 alone, and the further superior activity shown for the combination of tripeptide-1, hexapeptide-11, hexapeptide-12, and lactoferrin. The Examiner does not disagree. Rather, the Examiner expresses concern that the claims are not commensurate in scope with the evidence argued, including the Rule 132 Declaration of Dr. Alan Widgerow, which studied specific tri- and hexa-peptides”.
Applicant’s arguments have been fully considered but are not persuasive.
 The MPEP 716.02(b) states that the burden is on Applicant to establish that differences in results are in fact unexpected and unobvious and of both statistical and practical significance. In the instant case, the graph shown in Exhibit A lacks statistical analysis (i.e. no error bars are present), thus it is unclear how statistically different the various compositions tested are.
Furthermore, as shown in Figure 8 of the instant application, there seem to be no statistical difference between the composition comprising tripeptide-1, herxapeptide-11 and hexapeptide-12, and the composition comprising tripeptide-1, herxapeptide-11, hexapeptide-12 and lactoferrin.
Moreover, in contrary to Applicant’s arguments, Garruto et al. clearly teach that the tripeptide and hexapeptide work synergistically to promote skin regeneration and wound healing (para [0112]).
Therefore, one of ordinary skill in the art would have reasonably expected the components of the claimed composition to work synergistically to promote skin regeneration and wound healing.


This is a new rejection.
Claims 1-5, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garruto et al. (US 2017/0224760) in view of Riley (US 9265792), Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015) as applied to claims 1, 3, 5-7, 16-18 and 20-22 above, and further in view of Lee et al. (KR20080046794A).
This rejection applies to the elected species (Ledum palustre extract).
The teachings of Garruto et al., Riley, Takayama et al. and Ribier et al. have been discussed above.
Garruto et al., Riley, Takayama et al. and Ribier et al. do not teach the composition further comprises Ledum palustre extract.
Lee et al. teach a cosmetic composition for improving skin wrinkles comprising an extract of Ledum palustre (abstract; claims 1-4).
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that hexapeptide-12, tripeptide-1, hexapeptide-11, lactoferrin and Ledum palustre extract are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 1, 3, 5-7, 16-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10493011 in view of Garruto et al. (US 2017/0224760), Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015).
With respect to claims 1, 3, 5 and 7, ‘011 claims a topical composition for improving skin laxity, texture or crepiness, or for improving body contouring, comprising: a tripeptide-1 present at 1-10 ppm, a hexapeptide-11 present at about 0.001 % to about 6% by weight, and a hexapeptide-12 present at 0.5-10 ppm, wherein the topical composition improves skin laxity or body contouring (claim 1).
With respect to claim 16, ‘011 claims the composition further comprises ceramide NP, Tremella fuciformis extract, niacinamide, hydrogenated lecithin, Cl2-16 alcohols, palmitic acid, avocado extract, shea butter, bentonite, phytoene/phytofluene, hydroxymethoxyphenyl decanone, polyholosides, Plantagolanceolata, dill extract, phosphatidylserine, oleuropein, hydrolyzed Candida saitoana extract, Centella asiatica,propanediol, lecithin, Euglena gracilis extract, aqua, caffeine, Glaucium flavum leaf extract, or combinations thereof (claim 5).
‘011 does not teach lactoferrin.
‘011 also does not teach the one or more ingredients are encapsulated in a liposome.
Garruto et al. teach a topical composition for promoting skin repair, comprising: 82-92 wt. % of a cyclopentasiloxane, dimethicone crosspolymer; 1-4 wt. % heptyl undecylenate; 0.01-0.06 wt.% of palmitoyl hexapeptide-12; 0.01-0.06 wt.% of palmitoyl tripeptide-1; 0.25-1 wt. % of caprylyl methicone; 0.05-0.1 wt. % of phospatidyl serine/lecithin; and 0.05-0.1 wt. % oleuropein (claim 1).
Garruto et al. further teach liposomes containing the peptide composition (paras [0141], [0156], [0187]), wherein suitable lipids for liposomal formulations include, without limitation, monoglycerides, diglycerides, sulfatides, lysolecithin, phospholipids, saponin, bile acids, and the like (para [0141]).
Garruto et al. also teach various compositions comprising palmitoyl hexapeptide-12 and palmitoyl tripeptide-1 and phospholipids (paras [0226]-[0232]).
Takayama et al. teach that “[L]actoferrin, an iron-binding glycoprotein secreted from glandular epithelial cells into body fluids, promotes skin wound healing by enhancing the initial inflammatory phase. Lactoferrin also exhibits anti-inflammatory activity that neutralizes overabundant immune response. Accumulating evidence suggests that lactoferrin directly promotes both the formation of granulation tissue and re-epithelialization. Lactoferrin stimulates the proliferation and migration of fibroblasts and keratinocytes and enhances the synthesis of extracellular matrix components, such as collagen and hyaluronan. In an in vitro model of wound contraction, lactoferrin promoted fibroblast-mediated collagen gel contraction. These observations indicate that lactoferrin supports multiple biological processes involved in wound healing (abstract). 
Ribier et al. teach a composition for combating ageing of the skin, which acts simultaneously on the layers of the stratum corneum and deep layers of the skin, comprising a dispersion mixture of: (a) a first dispersion of lipid vesicles which are capable of penetrating into said deep layers of the skin and which contain at least one skin antiageing agent having activity in the deep layers of the skin for treating said deep layers (claim 1), wherein said active agent contained in said first dispersion is selected from the group consisting of glycerine, phosphonic acid derivatives, ethylenediarninetetraacetic acid and salts thereof, -hydroxy acids and salts thereof, salicylic acid derivatives, peptide derivatives, protein hydrolysates, polyunsaturated phospholipids, tocopherol and derivatives thereof, retinol and derivatives thereof, superoxide dismutases, guanosine, lactoperoxidase, and lactoferrin (claim 11).
Ribier et al. further teach that the vesicle is a liposome (Examples 1-4).
Ribier et al. also teach that the agents active at the surface and the agents with deep-down action (i.e. lactoferrin) may be present in an amount of from 0 .02 to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition (column 8, lines 3-6). 
It would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art to formulate the topical composition of ‘011 in a liposome because Garruto et al. teach a similar topical composition for promoting skin repair formulated in a liposome.
Furthermore, the MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that hexapeptide-11, hexapeptide-12, tripeptide-1 and lactoferrin are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.
Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in encapsulating lactoferrin in a liposome because Ribier et al. teach that lactoferrin can be encapsulatd in liposomes to provide a composition for combating ageing of the skin.
With respect to claim 1, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for improving bruising associated with injection of a filler” does not appear to add any further structural differences that serve to limit the claim.
With respect to claim 6, as discussed above, it would have been obvious to encapsulate the various components (including hexapeptide-11) in a liposome.
With respect to claim 17, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for rejuvenating skin” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references cited. Furthermore, as discussed above, all the references relate to repairing skin (i.e. rejuvenating skin).
With respect to claims 18 and 20-22, as discussed above, the combination of references render obvious a composition comprising a liposome encapsulating lactoferrin, tripeptide-1, hexapeptide-12 and further comprising ceramide NP, Tremella fuciformis extract, niacinamide, hydrogenated lecithin, Cl2-16 alcohols, palmitic acid, avocado extract, shea butter, bentonite, phytoene/phytofluene, hydroxymethoxyphenyl decanone, polyholosides, Plantagolanceolata, dill extract, phosphatidylserine, oleuropein, hydrolyzed Candida saitoana extract, Centella asiatica,propanediol, lecithin, Euglena gracilis extract, aqua, caffeine, Glaucium flavum leaf extract, or combinations thereof.

This rejection is maintained.
Claims 1, 3, 5-7, 16-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11052032 in view of Garruto et al. (US 2017/0224760), Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015).
With respect to claim 1, ‘032 claims a method for improving skin laxity, texture, or crepiness, or for improving body contouring, comprising: administering a topical composition comprising: a tripeptide-1, a hexapeptide-11, a hexapeptide-12, wherein the topical composition improves skin laxity, texture, or crepiness or body contouring (claim 1).
With respect to claim 3, ‘032 claims the tripeptide 1 is present at 1-10 ppm (claim 7).
With respect to claim 5, ‘032 claims the hexapeptide-12 is present at about 0.5-10 ppm (claim 10).
With respect to claim 7, ‘032 claims the hexapeptide-11 is present at about 0.001% to about 6% by weight (claim 9).
With respect to claim 16, ‘032 claims the composition further comprises one or more additional ingredients selected from the group consisting of ceramide NP, Tremella fuciformis extract, niacinamide, hydrogenated lecithin, Cl2-16 alcohols, palmitic acid, avocado extract, shea butter, bentonite, phytoene/phytofluene, hydroxymethoxyphenyl decanone, polyholosides, Plantago lanceolata, dill extract, phosphatidylserine, oleuropein, hydrolyzed Candida saitoana extract, Centella asiatica, propanediol, lecithin, Euglena gracilis extract, aqua, caffeine, Glaucium jlavum leaf extract, or combinations thereof (claim 11).
‘032 does not teach lactoferrin. 
‘032 also does not teach the one or more ingredients are encapsulated in a liposome.
Garruto et al. teach a topical composition for promoting skin repair, comprising: 82-92 wt. % of a cyclopentasiloxane, dimethicone crosspolymer; 1-4 wt. % heptyl undecylenate; 0.01-0.06 wt.% of palmitoyl hexapeptide-12; 0.01-0.06 wt.% of palmitoyl tripeptide-1; 0.25-1 wt. % of caprylyl methicone; 0.05-0.1 wt. % of phospatidyl serine/lecithin; and 0.05-0.1 wt. % oleuropein (claim 1).
Garruto et al. further teach liposomes containing the peptide composition (paras [0141], [0156], [0187]), wherein suitable lipids for liposomal formulations include, without limitation, monoglycerides, diglycerides, sulfatides, lysolecithin, phospholipids, saponin, bile acids, and the like (para [0141]).
Garruto et al. also teach various compositions comprising palmitoyl hexapeptide-12 and palmitoyl tripeptide-1 and phospholipids (paras [0226]-[0232]).
Takayama et al. teach that “[L]actoferrin, an iron-binding glycoprotein secreted from glandular epithelial cells into body fluids, promotes skin wound healing by enhancing the initial inflammatory phase. Lactoferrin also exhibits anti-inflammatory activity that neutralizes overabundant immune response. Accumulating evidence suggests that lactoferrin directly promotes both the formation of granulation tissue and re-epithelialization. Lactoferrin stimulates the proliferation and migration of fibroblasts and keratinocytes and enhances the synthesis of extracellular matrix components, such as collagen and hyaluronan. In an in vitro model of wound contraction, lactoferrin promoted fibroblast-mediated collagen gel contraction. These observations indicate that lactoferrin supports multiple biological processes involved in wound healing (abstract). 
Ribier et al. teach a composition for combating ageing of the skin, which acts simultaneously on the layers of the stratum corneum and deep layers of the skin, comprising a dispersion mixture of: (a) a first dispersion of lipid vesicles which are capable of penetrating into said deep layers of the skin and which contain at least one skin antiageing agent having activity in the deep layers of the skin for treating said deep layers (claim 1), wherein said active agent contained in said first dispersion is selected from the group consisting of glycerine, phosphonic acid derivatives, ethylenediarninetetraacetic acid and salts thereof, -hydroxy acids and salts thereof, salicylic acid derivatives, peptide derivatives, protein hydrolysates, polyunsaturated phospholipids, tocopherol and derivatives thereof, retinol and derivatives thereof, superoxide dismutases, guanosine, lactoperoxidase, and lactoferrin (claim 11).
Ribier et al. further teach that the vesicle is a liposome (Examples 1-4).
Ribier et al. also teach that the agents active at the surface and the agents with deep-down action (i.e. lactoferrin) may be present in an amount of from 0 .02 to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition (column 8, lines 3-6). 
It would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art to formulate the topical composition of ‘032 in a liposome because Garruto et al. teach a similar topical composition for promoting skin repair formulated in a liposome.
Furthermore, the MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that hexapeptide-11, hexapeptide-12, tripeptide-1 and lactoferrin are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.
Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in encapsulating lactoferrin in a liposome because Ribier et al. teach that lactoferrin can be encapsulatd in liposomes to provide a composition for combating ageing of the skin.
With respect to claim 1, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for improving bruising associated with injection of a filler” does not appear to add any further structural differences that serve to limit the claim.
With respect to claim 17, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for rejuvenating skin” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references cited. Furthermore, as discussed above, all the references relate to repairing skin (i.e. rejuvenating skin).
With respect to claims 18 and 20-22, as discussed above, the combination of references render obvious a composition comprising a liposome encapsulating lactoferrin, tripeptide-1, hexapeptide-11 and hexapeptide-12 and further comprising ceramide NP, Tremella fuciformis extract, niacinamide, hydrogenated lecithin, Cl2-16 alcohols, palmitic acid, avocado extract, shea butter, bentonite, phytoene/phytofluene, hydroxymethoxyphenyl decanone, polyholosides, Plantago lanceolata, dill extract, phosphatidylserine, oleuropein, hydrolyzed Candida saitoana extract, Centella asiatica, propanediol, lecithin, Euglena gracilis extract, aqua, caffeine, Glaucium jlavum leaf extract, or combinations thereof.
	
	Response to Arguments
Applicant’s arguments filed on 8/10/2022 have been fully considered but they are not persuasive.
Applicant argues that the double patenting rejections should be withdrawn for the same arguments presented above with respect to the 103 rejections.
Applicant’s arguments are not persuasive because, as discussed above, the references teach each and every element of the claimed composition.
For the reasons stated above the rejection is maintained.

This is a new rejection.
Claims 1, 3, 5-7, 16-18 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/341064 in view of Garruto et al. (US 2017/0224760), Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015).
With respect to claims 1, 3, 5 and 7, ‘064 claims a topical composition comprising: a tripeptide-1 present at 1-10 ppm, a hexapeptide-11 present at about 0.001% to about 6% by weight, and a hexapeptide-12 present at 0.5-10 ppm, wherein the topical composition accelerates fat reduction or elimination of lipid droplets (claim 1).
With respect to claim 16, ‘064 claims the composition further comprises ceramide NP, Tremella fuciformis extract, niacinamide, hydrogenated lecithin, Cl2-16 alcohols, palmitic acid, avocado extract, shea butter, bentonite, phytoene/phytofluene, hydroxymethoxyphenyl decanone, polyholosides, Plantago lanceolata, dill extract, phosphatidylserine, oleuropein, hydrolyzed Candida saitoana extract, Centella asiatica, propanediol, lecithin, Euglena gracilis extract, aqua, caffeine, Glaucium flavum leaf extract, or combinations thereof (claim 7).
‘064 does not teach lactoferrin. 
‘064 also does not teach the one or more ingredients are encapsulated in a liposome.
Garruto et al. teach a topical composition for promoting skin repair, comprising: 82-92 wt. % of a cyclopentasiloxane, dimethicone crosspolymer; 1-4 wt. % heptyl undecylenate; 0.01-0.06 wt.% of palmitoyl hexapeptide-12; 0.01-0.06 wt.% of palmitoyl tripeptide-1; 0.25-1 wt. % of caprylyl methicone; 0.05-0.1 wt. % of phospatidyl serine/lecithin; and 0.05-0.1 wt. % oleuropein (claim 1).
Garruto et al. further teach liposomes containing the peptide composition (paras [0141], [0156], [0187]), wherein suitable lipids for liposomal formulations include, without limitation, monoglycerides, diglycerides, sulfatides, lysolecithin, phospholipids, saponin, bile acids, and the like (para [0141]).
Garruto et al. also teach various compositions comprising palmitoyl hexapeptide-12 and palmitoyl tripeptide-1 and phospholipids (paras [0226]-[0232]).
Takayama et al. teach that “[L]actoferrin, an iron-binding glycoprotein secreted from glandular epithelial cells into body fluids, promotes skin wound healing by enhancing the initial inflammatory phase. Lactoferrin also exhibits anti-inflammatory activity that neutralizes overabundant immune response. Accumulating evidence suggests that lactoferrin directly promotes both the formation of granulation tissue and re-epithelialization. Lactoferrin stimulates the proliferation and migration of fibroblasts and keratinocytes and enhances the synthesis of extracellular matrix components, such as collagen and hyaluronan. In an in vitro model of wound contraction, lactoferrin promoted fibroblast-mediated collagen gel contraction. These observations indicate that lactoferrin supports multiple biological processes involved in wound healing (abstract). 
Ribier et al. teach a composition for combating ageing of the skin, which acts simultaneously on the layers of the stratum corneum and deep layers of the skin, comprising a dispersion mixture of: (a) a first dispersion of lipid vesicles which are capable of penetrating into said deep layers of the skin and which contain at least one skin antiageing agent having activity in the deep layers of the skin for treating said deep layers (claim 1), wherein said active agent contained in said first dispersion is selected from the group consisting of glycerine, phosphonic acid derivatives, ethylenediarninetetraacetic acid and salts thereof, -hydroxy acids and salts thereof, salicylic acid derivatives, peptide derivatives, protein hydrolysates, polyunsaturated phospholipids, tocopherol and derivatives thereof, retinol and derivatives thereof, superoxide dismutases, guanosine, lactoperoxidase, and lactoferrin (claim 11).
Ribier et al. further teach that the vesicle is a liposome (Examples 1-4).
Ribier et al. also teach that the agents active at the surface and the agents with deep-down action (i.e. lactoferrin) may be present in an amount of from 0 .02 to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition (column 8, lines 3-6). 
It would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art to formulate the topical composition of ‘064 in a liposome because Garruto et al. teach a similar topical composition formulated in a liposome.
Furthermore, the MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that hexapeptide-11, hexapeptide-12, tripeptide-1 and lactoferrin are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.
Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in encapsulating lactoferrin in a liposome because Ribier et al. teach that lactoferrin can be encapsulatd in liposomes to provide a composition for combating ageing of the skin.
With respect to claim 1, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for improving bruising associated with injection of a filler” does not appear to add any further structural differences that serve to limit the claim.
With respect to claim 17, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for rejuvenating skin” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references cited. Furthermore, as discussed above, all the references relate to repairing skin (i.e. rejuvenating skin) (see para [0048]-[0049] of ‘064).
With respect to claims 18 and 20-22, as discussed above, the combination of references render obvious a composition comprising a liposome encapsulating lactoferrin, tripeptide-1, hexapeptide-11 and hexapeptide-12 and further comprising ceramide NP, Tremella fuciformis extract, niacinamide, hydrogenated lecithin, Cl2-16 alcohols, palmitic acid, avocado extract, shea butter, bentonite, phytoene/phytofluene, hydroxymethoxyphenyl decanone, polyholosides, Plantago lanceolata, dill extract, phosphatidylserine, oleuropein, hydrolyzed Candida saitoana extract, Centella asiatica, propanediol, lecithin, Euglena gracilis extract, aqua, caffeine, Glaucium jlavum leaf extract, or combinations thereof.
This is a provisional nonstatutory double patenting rejection.

	This is a new rejection.
Claims 1, 3, 5-7, 16-18 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10086035 in view of Garruto et al. (US 2017/0224760), Riley (US 9265792), Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015). 
With respect to claims 1, 3 and 5, ‘035 claims a topical composition comprising 1-10 wt. % of a first carrier containing palmitoyl hexapeptide-12, and 1-10 wt. % of a second carrier containing palmitoyl tripeptide-1, wherein the topical composition promotes regeneration of damaged or aging skin (claim 1).
With respect to claim 16, ‘035 claims the composition further comprises Arnica Montana extract, Dunaliella Salina Extract, phospatidylserine, lecithin (claim 6).
‘035 does not teach lactoferrin and hexapeptide-11. 
‘035 also does not teach the one or more ingredients are encapsulated in a liposome.
Garruto et al. teach a topical composition for promoting skin repair, comprising: 82-92 wt. % of a cyclopentasiloxane, dimethicone crosspolymer; 1-4 wt. % heptyl undecylenate; 0.01-0.06 wt.% of palmitoyl hexapeptide-12; 0.01-0.06 wt.% of palmitoyl tripeptide-1; 0.25-1 wt. % of caprylyl methicone; 0.05-0.1 wt. % of phospatidyl serine/lecithin; and 0.05-0.1 wt. % oleuropein (claim 1).
Garruto et al. further teach liposomes containing the peptide composition (paras [0141], [0156], [0187]), wherein suitable lipids for liposomal formulations include, without limitation, monoglycerides, diglycerides, sulfatides, lysolecithin, phospholipids, saponin, bile acids, and the like (para [0141]).
Garruto et al. also teach various compositions comprising palmitoyl hexapeptide-12 and palmitoyl tripeptide-1 and phospholipids (paras [0226]-[0232]).
Riley teaches a topical composition for skin care comprising: (a) a topical base formulation from about 10-99.999% inclusive by weight of the topical composition wherein the topical base formulation comprises at least one of glycerin, triglyceride, natural butters, oils or waxes; and (b) active ingredients from about 0.001-90% inclusive by weight of the topical composition, wherein the active ingredients include: (i) stem cells and stem cell factors; and (ii) basic fibroblast growth factor, wherein the stem cells and stem cell factors are 5.4% by weight of the topical composition, and the basic fibroblast growth factor is 1 % by weight of the topical composition; and wherein the active ingredients are combined in the topical base formulation for application to a user's skin (claim 1), wherein the active ingredients are added to the topical base formulation in liposomal form (claim 3), and wherein the composition further comprises from about 0.001 % to about 89.999% inclusive of at least one compound selected from the group consisting of: (a) Acetyl Hexapeptide-8; (b) Acetyl Tetrapeptide-5; (c) Pentapeptide-3; (d) Hydrolyzed Vegetable Protein; (e) Tripeptide-3; (f) Hexapeptide-10; (g) Acetyl Glutamyl Hexapeptide-6; (h) Acetyl Glutamyl Hexapeptide-3; (i) Pamitoyl Tripeptide-5; G) Dipeptide Diaminobutyrooyl Benzylamide Diacetate; (k) Pentapeptide-3; (I) Tripeptide-1; (m) Acetyl Tetrapeptide-2; (n) Acetyl Hexapeptide-1; (o) Nonapeptide-1; (p) Tripeptide-2; (q) Hexapeptide-11; (r) Dipeptide-2; 30; (s) Carnosine; (t) Palmitoyl Oligopeptide; (u) Palmitoyl Tetrapeptide-7; (v) Cottonseed Peptide; and (w) Sweet Almond Peptide (claim 6).
Takayama et al. teach that “[L]actoferrin, an iron-binding glycoprotein secreted from glandular epithelial cells into body fluids, promotes skin wound healing by enhancing the initial inflammatory phase. Lactoferrin also exhibits anti-inflammatory activity that neutralizes overabundant immune response. Accumulating evidence suggests that lactoferrin directly promotes both the formation of granulation tissue and re-epithelialization. Lactoferrin stimulates the proliferation and migration of fibroblasts and keratinocytes and enhances the synthesis of extracellular matrix components, such as collagen and hyaluronan. In an in vitro model of wound contraction, lactoferrin promoted fibroblast-mediated collagen gel contraction. These observations indicate that lactoferrin supports multiple biological processes involved in wound healing (abstract). 
Ribier et al. teach a composition for combating ageing of the skin, which acts simultaneously on the layers of the stratum corneum and deep layers of the skin, comprising a dispersion mixture of: (a) a first dispersion of lipid vesicles which are capable of penetrating into said deep layers of the skin and which contain at least one skin antiageing agent having activity in the deep layers of the skin for treating said deep layers (claim 1), wherein said active agent contained in said first dispersion is selected from the group consisting of glycerine, phosphonic acid derivatives, ethylenediarninetetraacetic acid and salts thereof, -hydroxy acids and salts thereof, salicylic acid derivatives, peptide derivatives, protein hydrolysates, polyunsaturated phospholipids, tocopherol and derivatives thereof, retinol and derivatives thereof, superoxide dismutases, guanosine, lactoperoxidase, and lactoferrin (claim 11).
Ribier et al. further teach that the vesicle is a liposome (Examples 1-4).
Ribier et al. also teach that the agents active at the surface and the agents with deep-down action (i.e. lactoferrin) may be present in an amount of from 0 .02 to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition (column 8, lines 3-6). 
It would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art to formulate the topical composition of ‘035 in a liposome because Garruto et al. teach a similar topical composition formulated in a liposome.
Furthermore, the MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that hexapeptide-11, hexapeptide-12, tripeptide-1 and lactoferrin are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.
Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in encapsulating lactoferrin in a liposome because Ribier et al. teach that lactoferrin can be encapsulatd in liposomes to provide a composition for combating ageing of the skin.
With respect to claim 1, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for improving bruising associated with injection of a filler” does not appear to add any further structural differences that serve to limit the claim.
With respect to claims 3, 5 and 7, Garruto et al. teach that the topical formulation can contain from 0.01 wt. % or less (e.g. 0.001 wt. % (i.e. 10 ppm)) to 10 wt. % or more of the first peptide (i.e. palmitoyl hexapeptide-12) and of the second peptide (i.e. palmitoyl tripeptide-1) (para [0101]); and Riley teaches that the composition comprises from about 0.001 % to about 89.999% inclusive of the at least one compound (i.e. Tripeptide-1 and Hexapeptide-11).
A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
Furthermore, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum amount of each component of the composition by normal optimization procedures known in the pharmaceutical art.
With respect to claim 6, as discussed above, Riley teaches that the active ingredients are added to the topical base formulation in liposomal form (claim 3); and Garruto et al. teach liposomes containing the peptide composition (paras [0141], [0156], [0187]). Therefore, it would have been obvious to encapsulate hexapeptide-11 in the liposome.
	With respect to claim 17, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for rejuvenating skin” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references cited. Furthermore, as discussed above, all the references relate to repairing skin.
With respect to claims 18 and 20-22, as discussed above, the combination of references renders obvious a composition comprising a liposome encapsulating lactoferrin, tripeptide-1, hexapeptide-11 and hexapeptide-12 and further comprising Arnica Montana extract, Dunaliella Salina Extract, phospatidylserine, lecithin.

This is a new rejection.
Claims 1, 3, 5-7, 16-18 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10286030 in view of Garruto et al. (US 2017/0224760), Riley (US 9265792), Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015). 
With respect to claims 1, 3, 5 and 7, ‘030 claims a topical composition for promoting skin restoration comprising: a tripeptide-1 present at 1-10 ppm, a hexapeptide-12 present at 1-10 ppm and a hexapeptide with amino acid sequence different from the hexapeptide-12 (claim 1).
With respect to claim 16, ‘030 claims the topical composition further comprises one or more additional ingredients selected from the group consisting of disodium EDTA, niacinamide, caprylyl glycol, caprylhydroxamic acid, glycerin, phenoxyethanol, ethylhexylglycerin, betaine, propanediol, phospholipids, isopropyl palmitate, lecithin, polyacrylate-13, polysorbate 20, Squalane, Dunaliella Salina extract, phytosterols, Olea Europaea fruit oil, hydrolyzed pea protein, Butyrospermum Parkii (Shea) Butter, ceramide NP, tocopherol, butylene glycol, caprylyl methicone, ascorbyl palmitate, phosphatidylserine, or combinations thereof (claim 6).
‘030 does not teach lactoferrin and hexapeptide-11. 
‘030 also does not teach the one or more ingredients are encapsulated in a liposome.
Garruto et al. teach a topical composition for promoting skin repair, comprising: 82-92 wt. % of a cyclopentasiloxane, dimethicone crosspolymer; 1-4 wt. % heptyl undecylenate; 0.01-0.06 wt.% of palmitoyl hexapeptide-12; 0.01-0.06 wt.% of palmitoyl tripeptide-1; 0.25-1 wt. % of caprylyl methicone; 0.05-0.1 wt. % of phospatidyl serine/lecithin; and 0.05-0.1 wt. % oleuropein (claim 1).
Garruto et al. further teach liposomes containing the peptide composition (paras [0141], [0156], [0187]), wherein suitable lipids for liposomal formulations include, without limitation, monoglycerides, diglycerides, sulfatides, lysolecithin, phospholipids, saponin, bile acids, and the like (para [0141]).
Garruto et al. also teach various compositions comprising palmitoyl hexapeptide-12 and palmitoyl tripeptide-1 and phospholipids (paras [0226]-[0232]).
Riley teaches a topical composition for skin care comprising: (a) a topical base formulation from about 10-99.999% inclusive by weight of the topical composition wherein the topical base formulation comprises at least one of glycerin, triglyceride, natural butters, oils or waxes; and (b) active ingredients from about 0.001-90% inclusive by weight of the topical composition, wherein the active ingredients include: (i) stem cells and stem cell factors; and (ii) basic fibroblast growth factor, wherein the stem cells and stem cell factors are 5.4% by weight of the topical composition, and the basic fibroblast growth factor is 1 % by weight of the topical composition; and wherein the active ingredients are combined in the topical base formulation for application to a user's skin (claim 1), wherein the active ingredients are added to the topical base formulation in liposomal form (claim 3), and wherein the composition further comprises from about 0.001 % to about 89.999% inclusive of at least one compound selected from the group consisting of: (a) Acetyl Hexapeptide-8; (b) Acetyl Tetrapeptide-5; (c) Pentapeptide-3; (d) Hydrolyzed Vegetable Protein; (e) Tripeptide-3; (f) Hexapeptide-10; (g) Acetyl Glutamyl Hexapeptide-6; (h) Acetyl Glutamyl Hexapeptide-3; (i) Pamitoyl Tripeptide-5; G) Dipeptide Diaminobutyrooyl Benzylamide Diacetate; (k) Pentapeptide-3; (I) Tripeptide-1; (m) Acetyl Tetrapeptide-2; (n) Acetyl Hexapeptide-1; (o) Nonapeptide-1; (p) Tripeptide-2; (q) Hexapeptide-11; (r) Dipeptide-2; 30; (s) Carnosine; (t) Palmitoyl Oligopeptide; (u) Palmitoyl Tetrapeptide-7; (v) Cottonseed Peptide; and (w) Sweet Almond Peptide (claim 6).
Takayama et al. teach that “[L]actoferrin, an iron-binding glycoprotein secreted from glandular epithelial cells into body fluids, promotes skin wound healing by enhancing the initial inflammatory phase. Lactoferrin also exhibits anti-inflammatory activity that neutralizes overabundant immune response. Accumulating evidence suggests that lactoferrin directly promotes both the formation of granulation tissue and re-epithelialization. Lactoferrin stimulates the proliferation and migration of fibroblasts and keratinocytes and enhances the synthesis of extracellular matrix components, such as collagen and hyaluronan. In an in vitro model of wound contraction, lactoferrin promoted fibroblast-mediated collagen gel contraction. These observations indicate that lactoferrin supports multiple biological processes involved in wound healing (abstract). 
Ribier et al. teach a composition for combating ageing of the skin, which acts simultaneously on the layers of the stratum corneum and deep layers of the skin, comprising a dispersion mixture of: (a) a first dispersion of lipid vesicles which are capable of penetrating into said deep layers of the skin and which contain at least one skin antiageing agent having activity in the deep layers of the skin for treating said deep layers (claim 1), wherein said active agent contained in said first dispersion is selected from the group consisting of glycerine, phosphonic acid derivatives, ethylenediarninetetraacetic acid and salts thereof, -hydroxy acids and salts thereof, salicylic acid derivatives, peptide derivatives, protein hydrolysates, polyunsaturated phospholipids, tocopherol and derivatives thereof, retinol and derivatives thereof, superoxide dismutases, guanosine, lactoperoxidase, and lactoferrin (claim 11).
Ribier et al. further teach that the vesicle is a liposome (Examples 1-4).
Ribier et al. also teach that the agents active at the surface and the agents with deep-down action (i.e. lactoferrin) may be present in an amount of from 0 .02 to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition (column 8, lines 3-6). 
It would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art to formulate the topical composition of ‘030 in a liposome because Garruto et al. teach a similar topical composition formulated in a liposome.
Furthermore, the MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that hexapeptide-11, hexapeptide-12, tripeptide-1 and lactoferrin are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.
Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in encapsulating lactoferrin in a liposome because Ribier et al. teach that lactoferrin can be encapsulatd in liposomes to provide a composition for combating ageing of the skin.
With respect to claim 1, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for improving bruising associated with injection of a filler” does not appear to add any further structural differences that serve to limit the claim.
With respect to claims 3, 5 and 7, Riley teaches that the composition comprises from about 0.001 % to about 89.999% inclusive of the at least one compound (i.e. Tripeptide-1 and Hexapeptide-11).
A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
Furthermore, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum amount of each component of the composition by normal optimization procedures known in the pharmaceutical art.
With respect to claim 6, as discussed above, Riley teaches that the active ingredients are added to the topical base formulation in liposomal form (claim 3); and Garruto et al. teach liposomes containing the peptide composition (paras [0141], [0156], [0187]). Therefore, it would have been obvious to encapsulate hexapeptide-11 in the liposome.
	With respect to claim 17, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for rejuvenating skin” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references cited. Furthermore, as discussed above, all the references relate to repairing skin.
With respect to claims 18 and 20-22, as discussed above, the combination of references renders obvious a composition comprising a liposome encapsulating lactoferrin, tripeptide-1, hexapeptide-11 and hexapeptide-12 and further comprising one or more additional ingredients selected from the group consisting of disodium EDTA, niacinamide, caprylyl glycol, caprylhydroxamic acid, glycerin, phenoxyethanol, ethylhexylglycerin, betaine, propanediol, phospholipids, isopropyl palmitate, lecithin, polyacrylate-13, polysorbate 20, Squalane, Dunaliella Salina extract, phytosterols, Olea Europaea fruit oil, hydrolyzed pea protein, Butyrospermum Parkii (Shea) Butter, ceramide NP, tocopherol, butylene glycol, caprylyl methicone, ascorbyl palmitate, phosphatidylserine, or combinations thereof.

This is a new rejection.
Claims 1, 3, 5-7, 16-18 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11103455 in view of Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015). 
With respect to claims 1, 3 and 5-7, ‘455 claims a method for targeting dermal white adipose tissue (dWAT) comprising: administering a composition through a hair follicle, wherein the composition penetrates the hair follicle to the dWAT, wherein the composition comprises a nonpalmitoylated peptide encapsulated in a liposome, and wherein an average particle size of the composition is no more than about 220 nanometers (claim 1), wherein the peptide is hexapeptide-11 (claim 2), wherein the composition further comprises tripeptide-1 (claims 10-11), and wherein the second hexapeptide is hexapeptide-12 (claim 15).
With respect to claim 16, ‘455 claims the composition further comprises water, glycerin, propanediol, niacinamide, isopropyl palmitate, polyacrylate-13, phosphatidylserine, ascorbyl palmitate, Swertia chirata extract, hydrolyzed pea
protein, omithine, ceramide NP, ergothioneine, Dunaliella salina extract, phytosterols, phospholipids, glycolipids, Tremella fuciformis sporocarp extract, Olea europaea (olive) fruit oil, Butyrospermum parkii (shea) butter, betaine, squalane, lecithin, caprylyl methicone, disodium EDTA,polysorbate 20, tocopherol, butylene glycol, caprylyl glycol, caprylhydroxamic acid, polyisobutene, ethylhexylglycerin, phenoxyethanol, or combinations thereof. 
‘455 does not teach lactoferrin. 
Takayama et al. teach that “[L]actoferrin, an iron-binding glycoprotein secreted from glandular epithelial cells into body fluids, promotes skin wound healing by enhancing the initial inflammatory phase. Lactoferrin also exhibits anti-inflammatory activity that neutralizes overabundant immune response. Accumulating evidence suggests that lactoferrin directly promotes both the formation of granulation tissue and re-epithelialization. Lactoferrin stimulates the proliferation and migration of fibroblasts and keratinocytes and enhances the synthesis of extracellular matrix components, such as collagen and hyaluronan. In an in vitro model of wound contraction, lactoferrin promoted fibroblast-mediated collagen gel contraction. These observations indicate that lactoferrin supports multiple biological processes involved in wound healing (abstract). 
Ribier et al. teach a composition for combating ageing of the skin, which acts simultaneously on the layers of the stratum corneum and deep layers of the skin, comprising a dispersion mixture of: (a) a first dispersion of lipid vesicles which are capable of penetrating into said deep layers of the skin and which contain at least one skin antiageing agent having activity in the deep layers of the skin for treating said deep layers (claim 1), wherein said active agent contained in said first dispersion is selected from the group consisting of glycerine, phosphonic acid derivatives, ethylenediarninetetraacetic acid and salts thereof, -hydroxy acids and salts thereof, salicylic acid derivatives, peptide derivatives, protein hydrolysates, polyunsaturated phospholipids, tocopherol and derivatives thereof, retinol and derivatives thereof, superoxide dismutases, guanosine, lactoperoxidase, and lactoferrin (claim 11).
Ribier et al. further teach that the vesicle is a liposome (Examples 1-4).
Ribier et al. also teach that the agents active at the surface and the agents with deep-down action (i.e. lactoferrin) may be present in an amount of from 0 .02 to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition (column 8, lines 3-6). 
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that hexapeptide-11, hexapeptide-12, tripeptide-1 and lactoferrin are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.
Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in encapsulating lactoferrin in a liposome because Ribier et al. teach that lactoferrin can be encapsulatd in liposomes to provide a composition for combating ageing of the skin.
With respect to claim 1, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for improving bruising associated with injection of a filler” does not appear to add any further structural differences that serve to limit the claim.
	With respect to claim 17, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for rejuvenating skin” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references cited. 
With respect to claims 18 and 20-22, as discussed above, the combination of references renders obvious a composition comprising a liposome encapsulating lactoferrin, tripeptide-1, hexapeptide-11 and hexapeptide-12 and further comprising water, glycerin, propanediol, niacinamide, isopropyl palmitate, polyacrylate-13, phosphatidylserine, ascorbyl palmitate, Swertia chirata extract, hydrolyzed pea
protein, omithine, ceramide NP, ergothioneine, Dunaliella salina extract, phytosterols, phospholipids, glycolipids, Tremella fuciformis sporocarp extract, Olea europaea (olive) fruit oil, Butyrospermum parkii (shea) butter, betaine, squalane, lecithin, caprylyl methicone, disodium EDTA,polysorbate 20, tocopherol, butylene glycol, caprylyl glycol, caprylhydroxamic acid, polyisobutene, ethylhexylglycerin, phenoxyethanol, or combinations thereof. 

This is a new rejection.
Claims 1, 3, 5-7, 16-18 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11426443 in view of Riley (US 9265792), Takayama et al. (Biochem. Cell Biol. 90: 1–7 (2011)) and Ribier et al. (US 5629015). 
With respect to claim 1, ‘443 claims an anhydrous topical composition for promoting wound healing, comprising: a tripeptide-1 present at 1-10 ppm; one or more peptides comprising a dipeptide, a tripeptide, a tetrapeptide, a pentapeptide, a hexapeptide, or a heptapeptide; and Panthenyl Triacetate at 1 wt. % to 4 wt. %; wherein the tripeptide-1 and the one or more peptides are present in amounts sufficient to promote wound healing (claim 1).
‘443 does not teach lactoferrin, hexapeptide-11 and hexapeptide-12. 
‘443 also does not teach the one or more ingredients are encapsulated in a liposome.
Riley teaches a topical composition for skin care comprising: (a) a topical base formulation from about 10-99.999% inclusive by weight of the topical composition wherein the topical base formulation comprises at least one of glycerin, triglyceride, natural butters, oils or waxes; and (b) active ingredients from about 0.001-90% inclusive by weight of the topical composition, wherein the active ingredients include: (i) stem cells and stem cell factors; and (ii) basic fibroblast growth factor, wherein the stem cells and stem cell factors are 5.4% by weight of the topical composition, and the basic fibroblast growth factor is 1 % by weight of the topical composition; and wherein the active ingredients are combined in the topical base formulation for application to a user's skin (claim 1), wherein the active ingredients are added to the topical base formulation in liposomal form (claim 3), and wherein the composition further comprises from about 0.001 % to about 89.999% inclusive of at least one compound selected from the group consisting of: (a) Acetyl Hexapeptide-8; (b) Acetyl Tetrapeptide-5; (c) Pentapeptide-3; (d) Hydrolyzed Vegetable Protein; (e) Tripeptide-3; (f) Hexapeptide-10; (g) Acetyl Glutamyl Hexapeptide-6; (h) Acetyl Glutamyl Hexapeptide-3; (i) Pamitoyl Tripeptide-5; G) Dipeptide Diaminobutyrooyl Benzylamide Diacetate; (k) Pentapeptide-3; (I) Tripeptide-1; (m) Acetyl Tetrapeptide-2; (n) Acetyl Hexapeptide-1; (o) Nonapeptide-1; (p) Tripeptide-2; (q) Hexapeptide-11; (r) Dipeptide-2; 30; (s) Carnosine; (t) Palmitoyl Oligopeptide; (u) Palmitoyl Tetrapeptide-7; (v) Cottonseed Peptide; and (w) Sweet Almond Peptide (claim 6).
Takayama et al. teach that “[L]actoferrin, an iron-binding glycoprotein secreted from glandular epithelial cells into body fluids, promotes skin wound healing by enhancing the initial inflammatory phase. Lactoferrin also exhibits anti-inflammatory activity that neutralizes overabundant immune response. Accumulating evidence suggests that lactoferrin directly promotes both the formation of granulation tissue and re-epithelialization. Lactoferrin stimulates the proliferation and migration of fibroblasts and keratinocytes and enhances the synthesis of extracellular matrix components, such as collagen and hyaluronan. In an in vitro model of wound contraction, lactoferrin promoted fibroblast-mediated collagen gel contraction. These observations indicate that lactoferrin supports multiple biological processes involved in wound healing (abstract). 
Ribier et al. teach a composition for combating ageing of the skin, which acts simultaneously on the layers of the stratum corneum and deep layers of the skin, comprising a dispersion mixture of: (a) a first dispersion of lipid vesicles which are capable of penetrating into said deep layers of the skin and which contain at least one skin antiageing agent having activity in the deep layers of the skin for treating said deep layers (claim 1), wherein said active agent contained in said first dispersion is selected from the group consisting of glycerine, phosphonic acid derivatives, ethylenediarninetetraacetic acid and salts thereof, -hydroxy acids and salts thereof, salicylic acid derivatives, peptide derivatives, protein hydrolysates, polyunsaturated phospholipids, tocopherol and derivatives thereof, retinol and derivatives thereof, superoxide dismutases, guanosine, lactoperoxidase, and lactoferrin (claim 11).
Ribier et al. further teach that the vesicle is a liposome (Examples 1-4).
Ribier et al. also teach that the agents active at the surface and the agents with deep-down action (i.e. lactoferrin) may be present in an amount of from 0 .02 to 10% by weight, preferably 0.1 to 5% by weight, based on the total weight of the composition (column 8, lines 3-6). 
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that hexapeptide-12, tripeptide-1, hexapeptide-11, glycerin and lactoferrin are effective in repairing skin, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in repairing skin. Thus, combining them flows logically from their having been individually taught in prior art.
Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in encapsulating lactoferrin in a liposome because Ribier et al. teach that lactoferrin can be encapsulated in liposomes to provide a composition for combating ageing of the skin.
With respect to claim 1, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for improving bruising associated with injection of a filler” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references. 
With respect to claims 3, 5 and 7, Garruto et al. teach that the topical formulation can contain from 0.01 wt. % or less (e.g. 0.001 wt. % (i.e. 10 ppm)) to 10 wt. % or more of the first peptide (i.e. palmitoyl hexapeptide-12) and of the second peptide (i.e. palmitoyl tripeptide-1) (para [0101]); and Riley teaches that the composition comprises from about 0.001 % to about 89.999% inclusive of the at least one compound (i.e. Tripeptide-1 and Hexapeptide-11).
A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
Furthermore, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum amount of each component of the composition by normal optimization procedures known in the pharmaceutical art.
With respect to claim 6, as discussed above, Riley teaches that the active ingredients are added to the topical base formulation in liposomal form (claim 3); and Garruto et al. teach liposomes containing the peptide composition (paras [0141], [0156], [0187]). Therefore, it would have been obvious to encapsulate hexapeptide-11 in the liposome.
With respect to claims 16, 18 and 20-22, ‘443 claims the anhydrous topical composition further comprises one or more additional ingredients selected from the group consisting of cyclopentasiloxane, dimethicone crosspolymer, heptyl undecylenate, glycine soja (soybean) oil, narigenin, Squalane, allantoin, bisabolol, disodium EDTA, niacinamide, caprylyl glycol, caprylhydroxamic acid, glycerin, phenoxyethanol, ethylhexylglycerin, betaine, propanediol, phospholipids, isopropyl palmitate, polyacrylate-13, polysorbate 20, Dunaliella salina extract, phytosterols, hydrolyzed pea protein, Butyrospermum parkii (Shea) butter, ceramide NP, tocopherol, butylene glycol, caprylyl methicone, ascorbyl palmitate, or combinations thereof (claim 11).
	With respect to claim 17, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for rejuvenating skin” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention obvious over the references cited. Furthermore, as discussed above, all the references relate to repairing skin (i.e. rejuvenating skin).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658